DETAILED ACTION

Election/Restrictions
This application contains disclosure directed to the following distinct species of structural assembly from which Applicant must elect a single species.

Species I  -  drawn to Figure 5 with the metal panels, corrugated furring channel and steel rail bracket;
Species II  -  drawn to Figures 6A – 6H with J- channel starter strip and foam cell inserts;
Species III  -  drawn to Figure 7A-8B showing aluminum composite material in trim strips where adhesive is adhered to legs setback from the free end;
Species IV  -  drawn to Figure 10 with clap born panels mounted/taped to furring channel and starter hem;
Species V -  drawn to Figure 11-12C with panels mounted on either side of  I-beams made from paired furring channels;
Species VI  -  drawn to Figure 12D with panels end inserted into the side channel of I-beams made from paired furring channels;
Species VII  -  drawn to Figure 15 where panels are secured to mounting brackets that are tied to studs with self-tapping screws;
Species VIII  -  drawn to Figure 16 where mounting brackets are secured to the wall structure while in contact with furring channels taped to wall panels ;
Species IX  -  drawn to Figure 18 where mounting brackets and combined with furring channel to secure wall panels at an expansion joint;
Species X  -  drawn to the alternating mounting bracket furring channel configuration shown in Figure 21;
Species XI  -  drawn to the overlapping panels secured to the furring channel configuration shown in Figure 25;
OR
Species XII  -  drawn to the furring channel overlapping panels at the expansion joint shown in Figure 27.
 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Claim 1 appears to be generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Barlow whose telephone number 571-270-1158.  The examiner can normally be reached on Monday – Friday 9 am – 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633